Citation Nr: 1041891	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-20 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for multiple sclerosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to February 
2004.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO in St. Petersburg, Florida, 
currently has jurisdiction of the appeal.

The Board notes that this matter originally also included a claim 
for an earlier effective date for the grant of service connection 
for multiple sclerosis.  However, in a May 2007 rating decision 
this claim was granted.  As such, it is no longer in appellate 
status and will not be addressed below.

The issue of a dependency allowance has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

As discussed in the Remand section below, the Veteran has raised 
an implied claim of entitlement to a total disability rating for 
compensation purposes based on individual unemployability (TDIU).  
This claim is addressed in the Remand portion below and is 
remanded to the RO with the rest of the appeal via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal the Court issued Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
and assistance requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to the effective date of an award in 
an increased rating claim.  Notice needs to be provided to the 
Veteran in this regard. 

Multiple sclerosis (MS) is rated under 38 C.F.R. § 4.124a, DC 
8018.  The minimum rating for MS which has symptomatic 
manifestations is 30 percent.  In order to warrant a rating in 
excess of 30 percent, the manifestations (residuals) of MS must 
be separately evaluated, and the separate evaluations, when 
combined, must result in a combined rating in excess of 30 
percent.  If the evaluation which would be assigned by separately 
rating each manifestation of MS would be more favorable to the 
Veteran than a single 30 percent evaluation assigned under DC 
8018, then the Veteran is entitled to the benefit of the separate 
ratings, which are substituted for the single rating under DC 
8018.  The Board notes that a claimant is entitled to separate 
ratings under different diagnostic codes for different problems 
or residuals of an injury, if none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259 (1994). 
 
Thus, accurately evaluating MS is highly complex, in light of the 
fact that it can cause manifestations that affect differing 
functions in many parts of the body.  In this case the Veteran 
has sought medical treatment for new manifestations of MS that 
have arisen since her VA examination in 2007.  It is clear from 
this evidence, as well as the June 2008 lay statements of the 
Veteran and her husband, that this disease is causing a 
devastating effect on her quality of life.  The VA examination of  
2007 essentially addressed the Veteran's right leg pain and 
numbness.  Since the examination, the Veteran has experienced 
debilitating fatigue, memory loss, body tremors, loss of libido 
and sensation, blurred vision, heat sensitivity, the sensation of 
electrical shocks in her body, vertigo, numbness, excessive 
sweating, insomnia, and gynecological problems.  She contends, 
and her husband attests, that she is largely unable to care for 
her two young children or herself due to this disease.  As such, 
an updated examination is needed to properly assess all of the 
manifestations of MS and whether the manifestations, evaluated 
separately, would result in an evaluation in excess of 30 
percent.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
(finding a Veteran is entitled to a new examination after a two-
year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009) the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for TDIU, either expressly raised by the Veteran or reasonably 
raised by the record, involves an attempt to obtain an 
appropriate rating for a disability and is part of the claim for 
an increased rating.  In this case, the Veteran and her husband 
have submitted letters describing the Veteran's inability to work 
or be productive in any way due to her MS.  Therefore, the 
Veteran has raised a claim of entitlement to TDIU in conjunction 
with her claim of entitlement to an increased evaluation for MS. 

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2010).  A VA examination is needed to 
ascertain whether unemployability due to service-connected 
disabilities is demonstrated. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice of 
the information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  Provide the Veteran with a letter 
satisfying the duty to notify provisions with 
respect to her implied claim of entitlement 
to TDIU. 

3.  Schedule the Veteran for a series of VA 
examinations.  The Veteran's claims folder 
and a complete copy of this remand must be 
provided to the examiner for review in 
conjunction with all examinations performed. 
 
The Veteran should first be provided a VA 
examination by a physician having 
expertise in dealing with multiple 
sclerosis.  Each symptom of MS manifested by 
the Veteran should be described by the 
examiner, to the extent possible.  Then, 
specialized examinations to describe the 
severity of MS for each involved body system 
should be conducted, including an eye 
examination, an examination of cognitive 
functioning, an orthopedic examination, a 
neurological examination, and any other 
examination, should be conducted as 
necessary. 
 
In the ophthalmologic examination visual 
acuity, both corrected and uncorrected for 
each eye should be reported in detail.  The 
examiner should explain whether it is at 
least as likely as not that the Veteran has 
any visual disturbance, such as blurred 
vision, which is attributable to MS. 

The severity of muscle weakness and 
neurological impairment should be described 
separately for each affected extremity or 
body part.  The appropriate VA examiner 
should provide an opinion as to whether the 
nerve involvement of each extremity more 
nearly approximates complete or incomplete 
paralysis, and if incomplete, the physician 
should characterize the degree of impairment 
as most nearly approximating either mild, 
moderate or severe in nature.   

A complete report of examination should be 
produced with a thorough description of the 
degree of impairment offered by all aspects 
of the Veteran's service-connected multiple 
sclerosis.  That report, with any associated 
consultation reports and reports of 
diagnostic and laboratory studies, should be 
associated with the Veteran's claims folder. 
 
4.  Schedule the Veteran for an examination 
to determine the effects of her service- 
connected disabilities on her ability to 
maintain employment consistent with her 
education and occupational experience.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work and 
educational history.  Based on a review of 
the case, the examiner must provide an 
opinion as to whether the Veteran's service-
connected disabilities alone preclude her 
from securing and following substantially 
gainful employment consistent with her 
education and occupational experience.  All 
opinions provided must include an explanation 
of the bases for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the examiner 
must state this and specifically explain why 
an opinion cannot be provided without resort 
to speculation.  
 
5.  When all directed development has been 
conducted and the records associated with the 
claims files, readjudicate the claims on 
appeal, to include entitlement to TDIU.  If 
the claims are denied the Veteran and her 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and her representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review. 

The Veteran is hereby notified that it is her responsibility to 
report for the examination scheduled in connection with this 
REMAND and to cooperate in the development of her case. The 
consequences of failure to report for a VA examination without 
good cause may include denial of her claims. 
38 C.F.R. §§ 3.158, 3.655 (2010).
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



